Citation Nr: 1515682	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to June 1963.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

A back disorder was not present during service or for many years thereafter and the most probative evidence of record indicates that the Veteran's current back disorder is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

A back disorder was not incurred in active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In a September 2011 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

The Veteran was afforded a VA medical examination in January 2013.  Pursuant to the Board's February 2014 remand directives, the examiner who conducted the January 2013 examination provided an additional opinion.  The Board finds that the examination report obtained with its subsequent addendum is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinion is predicated on both an examination of the Veteran as well as full reading of all available records.  The examiner also provided a rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  The Veteran has not argued otherwise.  

Finally, the Board finds that the RO has complied with all February 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  That remand directed the RO to obtain a VA addendum etiological opinion, which was done in June 2014.  

Background

In pertinent part, the Veteran's STRs show that in June 1962, he sought treatment after he fell while getting out of a truck when his left hip gave out.  The Veteran reported a history of low back pain radiating to the left hip.  The diagnosis was acute lumbosacral strain.  On follow-up two days later, the Veteran reported continued symptoms.  Examination revealed pain and tenderness just to the left of the lumbosacral area.  The Veteran was prescribed light duty and medication.  The remaining service treatment records are negative for complaints or abnormalities pertaining to the back.  There is no service discharge examination.  

The post-service record on appeal shows that in August 1966, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a hernia and sleepwalking.  His application is silent for any reference to a back disability.  In July 1968, the Veteran submitted a claim of service connection for a back disability, stating that he had received treatment for his back in service in the spring of 1961.  

In connection with his claims, the Veteran underwent VA medical examination in July 1968 at which he reported that his back began hurting after an incident which had occurred in the fall of 1962 when he stepped down from a truck.  The Veteran's current complaints included back pains in the lower right side.  On examination, the Veteran's musculoskeletal system was found to be normal.

In an August 1968 rating decision, the RO denied service connection for a back disorder, finding that there was no evidence of a current disability.  The Veteran did not appeal the RO's determination.  

In August 2011, the Veteran requested reopening of his claim of service connection for a back disorder.  He indicated that in the summer of 1962, he was stepping out of the back of a panel truck when the toe of his shoe got caught on something.  He indicated that his back snapped and popped and he sought medical treatment and was diagnosed as having lower lumbar strain.  He indicated that he had to take a few days off to rest and recover.  He also recalled reinjuring the lumbar area of his back while he was stationed aboard the USS Intrepid.  

In support of his claim, the Veteran submitted private clinical records showing that an MRI of the cervical, thoracic and lumbar segments of the spine in January 2012 revealed multilevel degenerative joint and disc disease.  VA treatment records dated from January 2012 to May 2014 show a complaint of intermittent back pain.  The diagnostic impressions included multilevel degenerative disc disease with mild bulging.  

The Veteran was afforded a VA medical examination in January 2013.  He reported that he hurt his lower back in June 1962 and was treated conservatively.  He indicated that he continued having pain after the incident and recently received treatment from a chiropractor as well as some physical therapy.  The examiner noted that a recent MRI in January 2012 had shown degenerative disc disease.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's current back disability was less likely than not (less than 50 percent probability) incurred in or caused by the reported in-service injuries.  The examiner noted that the clinical record reflected a single in-service episode of lower back pain as a result of falling in 1962.  He noted that the post-service record, however, was silent until 2012 when an MRI revealed diffuse cervical and lumbar degenerative joint and disc disease.  He acknowledged that the Veteran reported that his back never stopped hurting, but noted that the Veteran did not seek any medical care until recently.  In addition, the examiner noted that the MRI results were consistent with 50 years of the natural aging process and contained no findings which suggested that the current back condition is related to the in-service lumbar strain in 1962.  

In a June 2014 addendum, the examiner again reviewed the record and again concluded that the Veteran's current low back disability is less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  He explained that the service treatment records contained a single episode of lower back pain as a result of falling in 1962.  He noted that the Veteran again mentioned the incident at a 1968 VA medical examination, but that the clinical record was silent for mention of a back disability until 2012, when an MRI revealed diffuse cervical and lumbar degenerative joint and disc disease.  The examiner acknowledged the Veteran's reports that his back never stopped hurting, but noted the significance of the fact that the Veteran did not seek medical care for his symptoms until recently, many decades after service.  The examiner further noted that the recent MRI results showed that the Veteran's back pathology was consistent with the natural aging process.  He explained that there was no evidence which suggested that the Veteran's current condition is related to service, including the lumbar strain in 1962.

Applicable Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

As set forth above, the Veteran has been diagnosed has having degenerative joint and disc disease of the spine and has therefore met the current disability requirement.  There is also evidence of in-service back incident, including the Veteran's lay statements and a June 1962 STR showing a diagnosis of acute lumbosacral strain after he sought treatment for low back pain after he fell while getting out of a truck.  Thus, the dispositive issue in this case is whether there is a relationship or nexus between the Veteran's current back disorder and his active service or any incident therein.

In that regard, the Board has first considered the provisions of 38 C.F.R. § 3.303(b), but notes that arthritis of the back was not noted in service, nor was arthritis shown to be manifest to a compensable degree within one year of service separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In fact, at a VA medical examination conducted in July 1968, more than five years after service separation, the Veteran's musculoskeletal system was found to be normal, with no indication of arthritis.  Absent probative evidence that arthritis was present in service or manifest to a compensable degree within the one year presumptive period, service connection for a back disability on a presumptive basis or continuity basis is not warranted.

The Board has also considered the Veteran's contentions that his current back disorder is related to service, as demonstrated by the in-service injuries and reported continuous back symptoms since then.  After carefully considering the record, the Board finds that the preponderance of the evidence is against the claim.  

As set forth above, although the Veteran alleges back symptoms since service, the record indicates that his symptoms did not become bothersome enough to prompt him to seek medical treatment for several decades after service separation.  Indeed, the Veteran has not contended otherwise. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any medical evidence of a chronic back disability or treatment for back symptoms for more than four decades after service, as well as the opinion of the VA examiner who found the absence of such evidence significant.  In that regard, the examiner explained that although the STRs contained an episode of treatment for low back pain as a result of falling in 1962, the clinical record was silent for a back disability or treatment therefor until 2012, when an MRI revealed diffuse cervical and lumbar degenerative joint and disc disease.  The examiner acknowledged the Veteran's reports that his back never stopped hurting, but noted the significance of the fact that the Veteran did not seek medical care for his back symptoms until recently.  The examiner also explained that the nature of the pathology noted on the recent MRI indicated that the Veteran's current back disability was due to the natural aging process, not his active service or any incident therein.  

The Board finds the examiner's opinion to be probative.  It was based on examination of the Veteran, review of the available medical records, and consideration of the Veteran's reported medical history which is consistent with the evidence of record.  The Board further notes that the examiner provided a thorough rationale for his conclusions; the examiner relied both on the lack of medical complaint of back problems, while noting the relevant lay evidence, and the interpretation of the diagnostic testing.  This conclusion, based on the examiner's medical expertise, to include assessing the results of diagnostic tests, outweigh the Veteran's assertions of a nexus to service.  The other evidence of record does not outweigh the examiner's opinion or otherwise suggest a link between the Veteran's current low back disorder and his active service or any incident therein.  

Under these circumstances, the Board concludes that the preponderance of the evidence is against the claim of service connection for a back disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for a back disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


